                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION

NEAL E. HAVLIK                            :             DOCKET NO. 18-CV-00692
    REG. #24985-009                                         SECTION P

VERSUS                                    :             JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA                  :             MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion for

Summary Judgment [doc. 64] be DENIED.

       THUS DONE AND SIGNED in Chambers on this 19th day of September, 2019.




                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
